113 So. 2d 912 (1959)
Grover McCULLOUGH
v.
STATE.
6 Div. 451.
Supreme Court of Alabama.
July 2, 1959.
Rehearing Denied August 20, 1959.
Griffin & Wilson, Birmingham, for petitioner.
MacDonald Gallion, Atty. Gen., and John F. Proctor, Asst. Atty. Gen., opposed.
MERRILL, Justice.
Petition of Grover McCullough for certiorari to the Court of Appeals to review and revise the judgment and decision of that Court in McCullough v. State, 113 So. 2d 905.
Writ denied.
LIVINGSTON, C. J., and LAWSON, GOODWYN and COLEMAN, JJ., concur.